981 So.2d 1276 (2008)
Mitzi Robin DONOFF, Appellant,
v.
Craig DONOFF, Appellee.
No. 4D08-111.
District Court of Appeal of Florida, Fourth District.
May 21, 2008.
Robert J. Hauser of Beasley Hauser Kramer Leonard & Galardi, P.A., West Palm Beach, for appellant.
Stephen Rakusin of The Rakusin Law Firm, Fort Lauderdale, for appellee.
PER CURIAM.
We reverse the final judgment as it was entered while a non-final appeal was pending. See Fla. R.App. P. 9.130(f). In addition, we note that the underlying order upon which the final judgment was based has been reversed and thus would require *1277 relief from the final judgment in any event. See Fla. R. Civ. P. 1.540(b)(5).
WARNER, POLEN and TAYLOR, JJ., concur.